         Case 2:20-cv-02614-MMB Document 22 Filed 12/22/20 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MILKBOY CENTER CITY LLC,                           CIVIL ACTION
 individually and on behalf of all others
 similarly situated,                                NO. 20-2036
 Plaintiff,
                       v.
 THE CINCINNATI CASUALTY
 COMPANY,
 Defendant.
 ——————————————————–
 STONE SOUP, INC.,                                  CIVIL ACTION
 individually and on behalf of all others           NO. 20-2614
 similarly situated,
 Plaintiff,
                       v.
 THE CINCINNATI INSURANCE
 COMPANY,
 Defendant.

 MEMORANDUM RE: PLAINTIFFS’ MOTION TO CONSOLIDATE AND APPOINT
 INTERIM CLASS COUNSEL & DEFENDANTS’ MOTION TO FILE A SUR-REPLY


Baylson, J.                                                                December 22, 2020

        Plaintiffs Milkboy and Stone Soup have moved for consolidation and appointment of

interim class counsel in connection with their lawsuits for COVID-19 business interruption

insurance coverage. Defendants oppose the Motion, and have moved for leave to file a Sur-Reply

thereto. The Court grants Plaintiffs’ Motion and denies Defendants’ Motion.

   I.      FACTUAL AND PROCEDURAL HISTORY

        Plaintiff Milkboy is a music venue, bar, and restaurant (Milkboy Compl. 1 ¶ 1, ECF 1, No.

20-cv-2036), and Plaintiff Stone Soup is a catering service. (Stone Soup Compl. 1 ¶ 1, ECF 1, No.

20-cv-2614). Both Plaintiffs are insured by the Cincinnati companies (Milkboy by the Cincinnati




                                                1
           Case 2:20-cv-02614-MMB Document 22 Filed 12/22/20 Page 2 of 10




Casualty Company and Stone Soup by the Cincinnati Insurance Company), and both filed claims

for business interruption coverage under their insurance policies relating to COVID-19 closures.

The Cincinnati companies rejected the claims, and each company filed suit in our District.

(Milkboy Compl., ECF 1, No. 20-cv-2036; Stone Soup Compl., ECF 1, No. 20-cv-2614).

    II.      PARTIES’ ARGUMENTS

                 A. Plaintiffs

          Both Milkboy and Stone Soup have moved for consolidation of their two cases, and for the

appointment of the Barrack, Rodos & Bacine law firm as interim class counsel. (Milkboy Mot. to

Consolidate Actions and Appoint Interim Class Counsel, ECF 22, No. 20-cv-2036; Stone Soup

Mot. to Consolidate Actions and Appoint Interim Class Counsel, ECF 14, No. 20-cv-2614).

          As for consolidation, Plaintiffs point out that the two policies use “identical or nearly

identical” language, and that the “construction of their business interruption policies is likely to

involve many of the same legal issues.” (Pls.’ Mot. 1 3, ECF 14-1, No. 20-cv-2036). Further, they

explain that because each Plaintiff’s business has been subject to “overlapping government

orders,” relating to the pandemic, each action will likely present common questions of fact. (Id.)

          As for appointing interim class counsel, Plaintiffs explain that Barrack has a litigation team

experienced in representing clients affected by the pandemic who have filed business interruption

claims. (Id. at 4). They also emphasize that the firm has a long history of prosecuting class actions,

has extensive knowledge of class action law and procedure, and is ready to devote resources in

order to represent its clients. (Id. at 4–5).




1
 For ease of reference, this Memorandum will cite to the Motion to Consolidate, Opposition, and
Reply thereto docketed in Milkboy’s case (20-cv-2036). These filings are largely identical, and
each lists both plaintiffs.


                                                    2
         Case 2:20-cv-02614-MMB Document 22 Filed 12/22/20 Page 3 of 10




                B. Defendants

        The Cincinnati companies oppose both consolidation and the appointment of class counsel.

They argue that Plaintiffs have not met their burden to show that consolidation “facilitate[s] the

administration of justice” or that the appointment of counsel is necessary. (Def.’s Resp. in Opp’n

2, ECF 23).

                       1. Consolidation

        Defendants contend that Plaintiffs’ motion only addresses the threshold requirement that

the cases have a common issue of fact or law, but makes no showing that consolidation would

“facilitate the administration of justice,” or “assist in the resolution of any purported common

issues.” (Id. at 4).

        Specifically, Defendants take issue with the fact that the common issues alleged by

Plaintiffs focus on the “identical or nearly identical” policy language in the insurance policies, and

that Plaintiffs have each been subject to government orders relating to COVID-19. (Id. at 4–5).

They argue that these facts are undisputed, and would be outweighed by individualized questions

of law and fact if Plaintiffs’ claims survive dismissal. (Id. at 5). Providing examples, Defendants

point to the following: (1) which government orders applied to each business; (2) to what extent

was the virus actually present at Plaintiffs’ properties; (3) to what extent did the virus cause

physical loss or damage to those properties or neighboring properties; and (4) whether access to

the properties was prohibited. (Id.)

        Because the motions to dismiss are already briefed, Defendants claim that there is no

benefit to consolidation given that these individualized issues would direct the remainder of the

cases’ proceedings. (Id. at 6–7). Defendants press that any similar legal theories between the two




                                                  3
          Case 2:20-cv-02614-MMB Document 22 Filed 12/22/20 Page 4 of 10




cases are insufficient to justify consolidation, because those theories rest on disparate facts. (Id.

at 6).

         Defendants suggest that any efficiencies from consolidation can be reached instead through

informal coordination in chambers, such as setting the same due dates for briefing. (Id. at 7).

                        2. Interim Class Counsel

         Defendants raise five main arguments against the appointment of interim class counsel.

First, they note that interim class counsel has already been appointed in the Western District of

Missouri. (Id.) Second, they argue that Plaintiffs have not met their burden to establish the need

for interim class counsel. (Id. at 8–10). Third, they contend that appointment of interim class

counsel is improper when there are numerous cases pending in other courts—as is true in this case.

(Id. at 10–13). Fourth, they contend that appointment of interim class counsel is not necessary to

protect the interests of the putative class. (Id. at 13–14). Fifth, Defendants argue that Plaintiffs

have shown no rivalry between representing putative class members in this district. (Id. at 14–15).

                C. Plaintiffs’ Reply 2

                        1. Consolidation

         Plaintiffs’ reply to Defendants’ opposition emphasizes that the only prerequisite to

consolidation is that “there exists a common question of law or fact” and that the decision is to the

discretion of the trial court. (Pls.’ Reply 3). And they contend that there

                is – or ought not to be – any debate that the [instant] business
                interruption coverage actions . . . involve[] common questions of
                both fact and law, relating to whether Defendants’ policies – which
                contain identical language – should be construed to provide


2
  Plaintiffs’ Reply is considerably longer than their initial Motion. Plaintiffs take the position that
they made a relatively straightforward motion, and indicate that their Reply is so long because
Defendants’ Opposition was so long. (Pls.’ Reply 2 & n.1, ECF 27). Defendants have requested
leave to file a sur-reply; they would like a chance to respond to the lengthier arguments raised by
Plaintiffs in the Reply. (Def.’s Mot. for Leave to File a Sur-Reply, ECF 29).


                                                  4
            Case 2:20-cv-02614-MMB Document 22 Filed 12/22/20 Page 5 of 10




                  coverage for the loss of business when Plaintiffs’ businesses were
                  shut down by government orders in response to the COVID-19
                  Pandemic.

(Id.).

           Plaintiffs respond to Defendants’ enumerated arguments by maintaining that the meaning

of the language in Defendants’ policies is a central question, and that that meaning remains

unaffected even though the Plaintiffs’ businesses may have been affected by different locality

orders and faced different factual scenarios during the pandemic. (Id. at 4).

                          2. Interim Class Counsel

           Plaintiffs point out that the appointment of interim class counsel in the Missouri actions

cited by Defendants actually supports the need for similar action here, so that counsel are

positioned to deal with other litigants on a nationwide level. (Id. at 6)

           They next reply that Defendants have not identified any “refutation of the Barrack firm’s

qualifications and commitment to serve as interim class counsel.” (Id. at 9). They reiterate that

Barrack’s appointment as interim class counsel would be beneficial and necessary due to “obvious

facts” such as the pandemic and resulting orders that have adversely impacted businesses; the

uniform approach taken by Defendants in rejecting business interruption claims; and the

desirability of coordinating discovery, motion practice, and settlement negotiations with counsel

in other jurisdictions. (Id. at 9–10).

    III.      LEGAL STANDARDS

                  A. Consolidation

           Rule 42 of the Federal Rules of Civil Procedure controls consolidation:

                  (a) Consolidation. If actions before the court involve a common
                  question of law or fact, the court may:




                                                   5
        Case 2:20-cv-02614-MMB Document 22 Filed 12/22/20 Page 6 of 10




                       (1) join for hearing or trial any or all matters at issue in the
                       actions;
                       (2) consolidate the actions; or
                       (3) issue any other orders to avoid unnecessary cost or delay.

Fed. R. Civ. P. 42.

       Common questions of law or fact are a prerequisite for consolidation, but they do not

mandate consolidation. Farahman v. Rumsfeld, No. CIV.A. 02-1236, 2020 WL 31630709, at *1

(E.D. Pa. Nov. 20, 2002) (Hutton, J.) (citing Liberty Lincoln Mercury, Inc. v. Ford Mktg. Corp.,

149 F.R.D. 65, 81 (D.N.J. 1993)). It is ultimately within the Court’s discretion to decide whether

“consolidation would facilitate the administration of justice.” Id. (quoting Waste Distillation

Tech., Inc. v. Pan Am. Res., Inc., 775 F. Supp. 759, 761 (D. Del. 1991)).

       A motion to consolidate can be denied if the common issue is not a principle one, if it will

cause delay, or if it will lead to confusion or prejudice at trial. Id. at *2 (citing 9 Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure, § 2382 (2d ed. 1995)). Where the

evidence in one case is not relevant to the issues in the other, consolidation would create a

likelihood of prejudice by confusing the issues. Id. (citing Liberty Lincoln Mercury, Inc., 149

F.R.D. at 81). The Court may deny consolidation when one case is further into the discovery

process. Id. (citing 9 Wright & Miller, § 2382 and Mills v. Beech Aircraft Corp., Inc., 886 F.2d

758, 762 (D. Miss. 1989)).

       In conjunction with Rule 42(a), the trial Court has the “inherent power to control the

disposition of cases on its docket with economy of time and effort for itself, for counsel and for

litigants.” Id. at *1 (quoting Liberty Lincoln Mercury, Inc., 149 F.R.D. at 80 (D.N.J. 1993))

(internal quotation marks omitted). The party moving for consolidation bears the burden of proof.

Id. (citing In re Consolidated Parlodel Litig., 182 F.R.D. 441, 444 (D.N.J.1998) and Schneck v.

Int’l Bus. Machs. Corp., CIV.A. NO. 92-4370, 1996 WL 885789 *3 (D.N.J. June 15, 1996)).



                                                  6
        Case 2:20-cv-02614-MMB Document 22 Filed 12/22/20 Page 7 of 10




               B. Interim Class Counsel

       Rule 23 of the Federal Rules of Civil Procedure directs that a court “may designate interim

counsel to act on behalf of a putative class before determining whether to certify the action as a

class action.” Fed. R. Civ. P. 23(g)(3). The factors enumerated in Rule 23(g)(1), governing the

appointment of class counsel, also apply to the appointment of interim class counsel. In re

Remicade Antitrust Litig., No 17-CV-4326, 2018 WL 514501, *1 (E.D. Pa. Jan. 23, 2018) (Joyner,

J.) (citing In re Shop-Vac Mktg. & Sales Pracs. Litig., No. 4:12-md-2380, 2013 WL 183855, at *1

(M.D. Pa. Jan. 17, 2013) and Santos v. Carrington Mortg. Servs., LLC, No. 2:15-cv-864, 2017 WL

215969, at *1 (D.N.J. Jan. 18, 2017)).

       Rule 23(g)(1) requires that, in appointing interim class counsel, the Court:

               (A) must consider:

                       (i) the work counsel has done in identifying or investigating
                       potential claims in the action;
                       (ii) counsel's experience in handling class actions, other
                       complex litigation, and the types of claims asserted in the
                       action;
                       (iii) counsel's knowledge of the applicable law; and
                       (iv) the resources that counsel will commit to representing
                       the class;

               (B) may consider any other matter pertinent to counsel's ability to
               fairly and adequately represent the interests of the class;

               (C) may order potential class counsel to provide information on any
               subject pertinent to the appointment and to propose terms for
               attorney's fees and nontaxable costs;

               (D) may include in the appointing order provisions about the award
               of attorney's fees or nontaxable costs under Rule 23(h); and

               (E) may make further orders in connection with the appointment.

Fed. R. Civ. P. 23(g)(1).




                                                 7
          Case 2:20-cv-02614-MMB Document 22 Filed 12/22/20 Page 8 of 10




   IV.      DISCUSSION

         This Court will grant Plaintiffs’ Motion for both consolidation and appointment of interim

class counsel. It denies Defendants’ Motion for Leave to File a Sur-Reply in Opposition to

Plaintiffs’ Motion.

                A. Consolidation

         As Plaintiffs note, the fact that the same policy language is at issue means that this Court’s

interpretation of the policy’s meaning will control in both cases. Even though each case calls for

an application the policy language to different factual circumstances, there are sufficient “common

questions of law or fact” such that consolidation is appropriate. See Fed. R. Civ. P. 42. Case law

shows that when one insurance policy applies to various parties in similar circumstances, these

kinds of cases are frequently consolidated; this has held true in recent COVID-related matters.

See, e.g., Travelers Cas. Ins. Co. of Am. v.. Geragos and Geragos, No. CV 20-3619, 2020 WL

6156584 (C.D. Cal. Oct. 19, 2020).

         The Court sees no reason why consolidation would cause delay, confusion, or prejudice.

                B. Interim Class Counsel

         The Court also agrees with Plaintiff that interim class counsel should be appointed. A

review of the Rule 23(g)(1) factors indicates that the circumstances here weigh in favor of granting

the motion. Specifically, the Barrack law firm has the experience, knowledge, and resources

necessary to represent the potential class. It has already taken on many similar cases since the start

of the pandemic. Further, as Plaintiffs point out, the fact that the Western District of Missouri has

appointed interim class counsel in similar cases provides support for the same action here. (Pls.’

Reply 6). In all, the Court is satisfied that the Barrack firm would be able to “fairly and adequately

represent the interests of the class.” See Fed. R. Civ. P. 23(g)(1)(B).




                                                   8
            Case 2:20-cv-02614-MMB Document 22 Filed 12/22/20 Page 9 of 10




                    C. Motion for Leave to File a Sur-Reply

          As noted above, supra p. 4 n.2, Defendants have requested leave to file a sur-reply in

opposition to Plaintiffs’ motion. They feel “sandbagg[ed]” by Plaintiffs because Plaintiffs’ Reply

was much longer than their original motion, and Defendants would like a chance to respond to

that. (Def.’s Mot. for Leave to File a Sur-Reply 4, ECF 29). Plaintiffs indicated that their Reply

was longer because Defendants submitted a lengthy Opposition. (Pls.’ Reply 2 & n.1).

          The Court denies Defendants leave to file a sur-reply. It is not in accordance with this

Court’s pre-trial procedures to routinely allow them, and Defendants did not raise any cross-

motions in their Opposition to warrant a sur-reply in support thereof. The legal standards for

consolidation and appointment of interim class counsel are clear-cut, and any further argument

would be repetitive, unhelpful, and add delay to the resolution of a straightforward motion.

     V.        CONCLUSION

          For the foregoing reasons, the Court grants Plaintiffs’ Motion for Consolidation and for

Appointment of Interim Class Counsel, and denies Defendants’ Motion for Leave to File a Sur-

Reply. An appropriate Order follows.


                                                                                                            BY THE COURT:

                                                                                              s/ Michael M. Baylson

                                                                                            _________________________

                                                                                            Michael M. Baylson, U.S.D.J.




/Volumes/Judge Baylson/CIVIL 20/20-2036 and 20-2614 Milkboy & Stone Soup v Cincinnati Insurance/mem op re mot to consolidate, appt int
class counsel, surreply.docx




                                                                   9
Case 2:20-cv-02614-MMB Document 22 Filed 12/22/20 Page 10 of 10




                              10
